ORDER

PER CURIAM.
Carrie Hancock (“Mother”) and Jeremy Vandeventer (“Father”) shared joint physical and legal custody of their daughter. Mother moved for modification of custody. The trial court denied the motion and found that Mother failed to demonstrate that a substantial change in the circum*619stances of the child or her custodian had occurred. Mother brings this appeal.
Upon review of the parties’ briefs and the record, we find no error and affirm the judgment. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. Rule 84.16(b).